
	
		I
		111th CONGRESS
		1st Session
		H. R. 2796
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. LaTourette (for
			 himself, Mr. Gerlach,
			 Mr. Kucinich,
			 Mr. Latta,
			 Mr. LoBiondo,
			 Mr. McCotter,
			 Mr. McHenry,
			 Mr. McKeon,
			 Mr. Nunes,
			 Mr. Simpson,
			 Mr. Tiberi,
			 Mr. Turner,
			 Mr. Whitfield,
			 Mr. Young of Florida,
			 Mr. Young of Alaska,
			 Mr. Thompson of Pennsylvania, and
			 Mrs. Bachmann) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To restore the economic rights of automobile dealers, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Automobile Dealer Economic Rights
			 Restoration Act of 2009.
		2.FindingsThe Congress finds the following:
			(1)Automobile dealers
			 are an asset to automobile manufacturers that make it possible to penetrate
			 communities and sell automobiles nationally.
			(2)The manufacturers
			 obtain the benefits from having a national dealer network at no material cost
			 to the manufacturers.
			(3)Historically,
			 automobile dealers have had franchise agreement protections under State
			 law.
			3.Restoration of
			 economic rights
			(a)Preservation of
			 rightsIn order to protect
			 assets of the Federal Government, and better assure the viability of automobile
			 manufacturers in which the Federal Government has an ownership interest, no
			 automobile manufacturer in which the Federal Government has an Federal
			 financial interest or ownership interest may deprive an automobile dealer of
			 its economic rights under a dealer agreement and must assume (or assign to a
			 successor) each dealer agreement which is valid and in existence (and has not
			 been lawfully terminated under applicable State law) before the date of the
			 commencement of a case under title 11 of the United States Code by such
			 automobile manufacturer.
			(b)Restoration of
			 franchise agreementsIn order
			 to preserve economic rights pursuant to subsection (a), an automobile
			 manufacturer covered under this Act shall to the extent that a valid dealer
			 agreement existing immediately before the date of the commencement of a case
			 under title 11 of the United States Code by such automobile manufacturer is not
			 assumed or assigned to an automobile manufacturer, shall require the new entity
			 created in such case to enter into a new dealer agreement with the dealer whose
			 agreement was not so assumed or assigned, and on the same terms as existed
			 immediately before such date.
			
